Citation Nr: 0909060	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  07-22 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for bilateral hearing loss.  

2.  Whether there is new and material evidence to reopen a 
claim for service connection for a dental condition, claimed 
as jaw malalignment.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel




INTRODUCTION

The veteran had active service from January 1951 to December 
1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2006 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).

A review of the file indicates that in addition to the claims 
listed above, the RO also certified a claim of whether there 
was clear and unmistakable (CUE) error in a December 1996 
rating decision.  This issue is not on appeal, however.

In April 2006, the veteran filed multiple claims, to include 
the aforementioned CUE claim, which were denied in a November 
2006 rating decision.  The veteran then submitted a notice of 
disagreement (NOD) with the November 2006 rating decision, 
and a Statement of the Case [SOC] for the claim of CUE was 
issued in August 2007.  The veteran did not file a 
Substantive Appeal in response to the SOC; rather, in 
September 2007, the veteran submitted a letter withdrawing 
the claim.  Nevertheless, the RO then issued a supplemental 
SOC in May 2008, which listed the issue of CUE.  Again, the 
veteran did not submit a Substantive Appeal.  

It appears that the RO's confusion stems from a Substantive 
Appeal form which was submitted in October 2007.  Review of 
this record indicates that the veteran did not intend to 
appeal the issue of CUE, however, but rather submitted the 
form in response to queries from the RO in relation to the 
requests to reopen.  The form is clearly a copy of the 
Substantive Appeal submitted in July 2007 in reference to an 
SOC issued in reference to the requests to reopen, and the 
arguments contained on the form only address the requests to 
reopen.  The context of this form, in conjunction with the 
veteran's September 2007 statement, clearly indicates that he 
did not appeal the issue of CUE.  

The November 2006 rating decision also denied the request to 
reopen the claim for service connection for a back disorder.  
The Veteran's January 2007 notice of disagreement expressed 
disagreement with this denial; however, in February 2007, he 
submitted a statement in which he indicated that he had never 
intended to appeal the refusal to reopen the back claim.  The 
June 2007 statement of the case did not include this issue 
and it was not certified to the Board.  Therefore, it is not 
before the Board for appellate consideration.  As a 
consequence, the issues currently before the Board are as 
noted on the title page.  


FINDINGS OF FACT

1.  A claim of service connection for hearing loss was denied 
by the Board in May 2005.  Evidence presented since the May 
2005 decision does not raise a reasonable possibility of 
substantiating the claim of service connection for hearing 
loss.

2.  A request to reopen a claim of service connection for a 
dental condition was denied by the Board in May 2005.  
Evidence presented since the May 2005 decision relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the claim of service connection for a dental 
condition.  

3.  A chronic service-connectable dental condition was not 
incurred in service, and the veteran's current dental 
condition does not result from a combat wound or other 
service trauma.


CONCLUSIONS OF LAW

1.  The May 2005 Board decision that denied service 
connection for hearing loss and a dental condition is final.  
38 U.S.C.A. § 7104(b) (West 2002); 
38. C.F.R. § 20.1100 (2004).

2.  New and material evidence sufficient to reopen the claim 
of service connection for hearing loss has not been 
presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).  

3.  New and material evidence sufficient to reopen the claim 
of service connection for a dental condition has been 
presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).  

4.  The criteria for service connection for a dental 
condition, to include for treatment purposes, have not been 
met.  38 U.S.C.A. §§ 1110, 1712 (West 2002); 
38 C.F.R. §§ 3.381, 17.161 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Specific to the request to reopen, the claimant must be 
notified of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In June 2006, the agency of original jurisdiction (AOJ) sent 
a letter to the Veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to include as 
interpreted by Kent and Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  VA has also done everything reasonably 
possible to assist the Veteran with respect to his claim for 
benefits, such as obtaining medical records and obtaining a 
medical opinion for the dental claim.  After review of the 
record, the Board finds that the duty to notify and assist 
has been satisfied, and the claims are ready for 
adjudication.  
Request to Reopen

Requests to reopen claims of service connection for hearing 
loss and a dental condition were most recently denied by the 
Board in May 2005, and that decision is final based on the 
evidence then of record.  38 U.S.C.A. § 7104(b) (West 2002); 
38. C.F.R. § 20.1100 (2004).  However, a claim will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decision-makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  

Hearing Loss

The May 2005 Board decision, which reopened the claim of 
service connection for hearing loss, denied the claim due to 
lack of competent evidence that hearing loss was incurred in 
service or was causally related to service.  Evidence 
submitted for this claim includes VA and private medical 
records reporting treatment for hearing loss, lay statements 
reporting that the Veteran was hard of hearing when he 
returned from service, and a lay statement detailing an 
incident in service in which the Veteran's ship was in a very 
bad storm for approximately ten days.  Although this evidence 
is "new," in that it was not previously seen, the records 
are not material since they are merely cumulative of medical 
evidence previously considered by the Board.  The evidence 
previously considered already established that the Veteran 
has been treated for hearing loss since service.  The 
evidence also already established that the Veteran was 
onboard a ship during a very bad storm during service, and 
the Board notes that the record already included lay 
testimony that the Veteran had diminished hearing when he 
returned from service.  In sum, the "new" evidence fails to 
cure the defects presented by the previous decision, namely 
the lack of competent evidence that hearing loss was incurred 
in service or is causally related to service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992) (layperson is not 
competent to comment on the presence or etiology of a medical 
disorder).  Thus, new and material evidence has not been 
submitted, and the request to reopen is denied.

Dental Condition 

The Veteran's previous claims of (and requests to reopen) 
service connection for a dental condition were denied, in 
part, for lack of evidence that a dental condition was 
incurred in service.  Evidence submitted in conjunction with 
this claim includes a statement from a private dentist which 
reflects the dentist's opinion that the Veteran developed a 
severe malocclusion after dental work during service.  This 
evidence is new and material, in that it was previously 
unseen, it relates to an unestablished fact necessary to 
substantiate the claim, namely that a dental condition was 
incurred in service, and it raises a reasonable possibility 
of substantiating the claim.  Thus, the claim is reopened.

Service Connection

Having decided that the claim is reopened, the next question 
is whether the Board can conduct a de novo review without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO has provided the Veteran notice as to the 
requirements for service connection; the November 2006 rating 
decision reopened the claim and considered it on the merits; 
and the Veteran's arguments throughout the instant appeal 
have been on the merits.  It is concluded, therefore, that 
there is no prejudice to the Veteran in conducting a de novo 
review.

Service connection will be granted for a dental disease or 
injury of individual teeth and the investing tissue, shown by 
the evidence to have been incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.381(a) (2008).  
Replaceable missing teeth, treatable carious teeth, dental or 
alveolar abscesses, and periodontal disease are not 
disabling, and may be considered service connected solely for 
the purpose of determining entitlement to VA dental 
examination or outpatient dental treatment.  38 C.F.R. 
§ 3.381.  

The January 1951 entrance examination reports that the 
Veteran had restorable carious teeth and that he was missing 
teeth number 4, 6, and 7, on the left.  There was no finding 
of occlusion.  Under "remarks and disqualifying dental 
defects," the Veteran was assigned class IV.  A subsequent 
January 1951 dental survey indicates that the Veteran had a 
normal occlusion and periodontoclasia with a slight calculus.  
The record reflects that the Veteran was missing teeth 
numbers 6, 8, and 13 on the right and 3, 5, and 7 on the left 
and that he had nonrestorable carious teeth at numbers 13 and 
14 on the left.  The Veteran was noted to be Class I.  A 
subsequent dental record indicates that in March 1951 the 
Veteran had a severe malocclusion and a heavy calculus, and 
teeth numbers 5, 6, and 7 on the right and teeth numbers 4, 
6, 8, and 16 on the left were missing.  The Veteran was 
assigned to class 1E.  The record also reports the dates and 
nature of treatments and operations in 1951, with no notation 
of any dental extraction or treatment for trauma.  The record 
does note that the Veteran had "pitis", which is presumably 
pulpitis, of right teeth numbers 1, 2, 3, and 13, and left 
teeth numbers 1, 2, 12, 13, and 14.  August 1951 dental 
examination records indicate that the Veteran was missing 
teeth numbers 1, 2, 3, 6, 8, 12, 13, 14, 15, and 16 on the 
right and teeth numbers 1, 2, 3, 5, 7, 12, 13, 14, 15, and 16 
on the left.  The Veteran was again noted to have a slight 
calculus.  and he was assigned class 1E in one record and 
class III on the other.  The record reports no findings 
related to occlusion.  A September 1951 dental health record 
indicates that the Veteran was provided a gold cast lingual 
bar with occlusional rests on teeth numbers 2 and 4, clasps 
on teeth numbers 4, 5, 12, and 14, and acrylic facing 
replacing teeth numbers 6, 7, 8, 9, 10, and 11 on the 
mandible.  On the maxilla, he was provided a gold lingual 
bar, a clasp around teeth numbers 22 and 27, and an acrylic 
saddles replacing teeth numbers 18, 19, 20, 21, 28, 29, 30, 
and 31.  No occlusional abnormality was noted.  A December 
1954 dental health record indicates that the Veteran had a 
serviceable denture across teeth numbers 6 to 12, 28 to 31, 
and 17 to 21.  No occlusional abnormality was noted.  On his 
separation examination, the Veteran denied having severe 
tooth trouble, though the record does note that the Veteran 
was a class 3A and a type 3.  

In April 2006, a private dentist submitted a statement in 
conjunction with the claim.  See April 2006 Boyd statement.  
The dentist reported that the Veteran had a complete 
edentulous maxillary arch and edentulous bilateral posterior 
arches with only teeth numbers 22 to 27 remaining; the 
Veteran wore a complete maxillary denture and a mandibular 
partial denture.  The dentist noted that, bilaterally, the 
posterior maxillary ridges had collapsed, and the premaxilla 
had suffered extensive resorption from trauma from opposing 
natural dentition.  The dentist reported that he had examined 
the service dental records.  He stated that he interpreted 
the January 1951 report as showing no occlusion, and he 
interpreted the March 1951 notation as showing severe 
malocclusion.  He stated that based on this evidence, it 
appeared that the malocclusion began in service, and he noted 
that the evidence supported the Veteran's history of 
malocclusion from an in-service tooth extraction.  

A VA examination was conducted in August 2006.  The record 
reflects the Veteran's history of his jaw not lining up 
correctly when closed and a popping in the left 
temporomandibular joint with occasional soreness.  The 
examiner noted that the January 1951 service dental record 
reported normal occlusion and that the March 1951 service 
dental notation reported severe malocclusion.  He also noted 
that the Veteran had teeth extracted in that period of time 
and that the discharge examination indicates that the 
extracted teeth were replaced with cast gold removable 
partial denture.  Examination indicated that the Veteran had 
mandibular teeth numbers 22 to 27 and that he wore a 
maxillary complete denture opposing a removal partial 
denture.  The examiner noted that the Veteran had maxillary 
teeth numbers 2, 4, 5, 13, and 15 at discharge; these were 
extracted following discharge.  The examiner stated that both 
prostheses were worn severely on the left side occlusal 
surface, and that on opening-and without the prothesis-there 
was a significant deviation to the left without pain.  The 
examiner stated that the Veteran's bone loss and areas of 
missing teeth were consistent with moderate alveolar 
resorption secondary to extraction of teeth approximately 50 
years earlier.  

In the examiner's opinion, the Veteran's problems were 
consistent with the expected findings in a person who is 
edentulous or had many missing teeth over 50 years; the 
findings were commonly seen in association with a loss of 
vertical dimension of occlusion.  He noted that the dental 
records in the claims file appeared incomplete as there was 
no note indicating why the teeth were extracted and there was 
no surgical note made at the time of extraction.  Thus, the 
examiner could only speculate that there was no trauma at the 
time of the surgery.  The examiner noted that the dental 
records indicated a normal occlusal relationship in January 
1951 and a severe malocclusion in March 1951.  He stated that 
"excluding trauma during this period," this was likely due 
to an incomplete exam or inconsistency among examiners, and 
he noted that there was no comment as to the nature of the 
malocclusion.  In his opinion, based on a review of the 
record, the Veteran' problems were consistent with the likely 
findings in a person who had been missing most of his teeth 
for approximately 50 years, and he stated that he could only 
speculate that any malocclusion was not the result of 
extraction of the teeth.  

After review of the record, the Board finds that service 
connection is not warranted.  Initially, the Board notes that 
the evidence does not indicate that the Veteran had a 
permanent malocclusion in service.  Although the March 1951 
service dental record reports a finding of malocclusion, the 
Veteran was subsequently provided dentures, and there are no 
additional findings of malocclusion in service, which the 
Board interprets to indicate that the occlusion was resolved 
by the dentures.  The Board notes that the Veteran currently 
has a malocclusion.  The current malocclusion has not been 
competently linked to the in-service finding of malocclusion, 
however, and based on the evidence of post-service 
extractions and the length of time between service and the 
current finding of malocclusion, it would be speculative to 
find that the current malocclusion was due to in-service 
extraction rather than the post-service extractions and 
edentulousness.  Service connection may not be based on a 
resort to pure speculation or even remote possibility, 
however.  See 38 C.F.R. § 3.102.  See also Slater v. 
Principi, 4 Vet. App. 43 (1993).  Thus, based on the 
foregoing, service connection is not warranted for 
malocclusion.  

The Board also finds that service connection for compensation 
purposes is not warranted for the in-service extractions.  VA 
regulation precludes the award of service connection for the 
extractions of teeth (which were noted to be normal at entry) 
within 180 days of entry.  38 U.S.C.A. § 3.381(d)(1).  In 
this case, the in-service extractions were within the first 
180 days of service; thus, service connection cannot be 
granted for the extractions or any residual thereof.  

The Board has also considered whether service connection may 
be warranted for treatment purposes.  VA regulation  provides 
for various categories of eligibility for VA outpatient 
dental treatment, such as veterans having a compensable 
service-connected dental condition (Class I eligibility); 
veterans having a noncompensable service-connected dental 
condition, provided that they apply for treatment within a 
specified period after service (Class II eligibility); those 
having a noncompensable service-connected dental condition 
adjudicated as resulting from a combat wound or other service 
trauma (Class II(a) eligibility); those who were prisoners of 
war (Classes II(b) and (c)); those whose dental condition is 
aggravating an associated service-connected disability (Class 
III-"adjunct"-eligibility); those whose service-connected 
disabilities are rated as 100 percent disabling (Class IV 
eligibility); those who are participating in a rehabilitation 
program under 38 U.S.C. Chapter 31 (Class V eligibility); and 
those who have a dental condition which is complicating 
authorized treatment for a medical condition (Class VI 
eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

In this case, the criteria for service connection for 
treatment benefits have not been met; the Veteran does not 
meet any of the foregoing conditions.  As described above, 
the Veteran's dental condition is not service connected and 
is not the result of in-service trauma.  VAOPGCPREC 5-97 
(January 22, 1997) (dental extractions during service is not 
tantamount to dental trauma, because trauma of teeth, even 
extractions, in and of itself, does not constitute dental 
trauma).  Additionally, the Veteran does not meet the 
criteria for the other classes.  Consequently, service 
connection, for either monetary or treatment benefits, is not 
warranted.  




ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for hearing loss has not 
been submitted, and the appeal is denied.

As new and material evidence has been received, the claim of 
service connection for a dental condition is reopened; and, 
to that extent only, the appeal is granted.  

Service connection for either compensation or treatment 
purposes for a dental condition is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


